DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 03/30/2021.  Claims 1-9 and 13-27 have been elected without traverse, and claims 10-12 are non-elected and withdrawn from further consideration.  Claims 1-9 and 13-27 are currently pending, of which claims 14 and 15 were amended to improve antecedent basis.  No new matter has been added.

Election/Restrictions
Applicant’s election without traverse of 1-9 and 13-27 in the reply filed on 03/30/2021 is acknowledged.

Specification
Applicant’s amendments to the Specification filed on 03/30/2021 are acceptable.  No new matter has been added. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user device configured for operable coupling” and “a registration module configured to: verify the cartridge …; and permit operable coupling” in claim 1; “a communications module configured to establish a communications link” in claim 2; “a crypto element configured to store” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 13-15 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moloney et al. (US 2021/0015158), hereinafter Moloney.  
Regarding claim 1, Moloney discloses a system, the system comprising: 
an item (Moloney, [0053]: consumable component); 
a cartridge configured to hold the item (Moloney, [0053]); 
a user device configured for operable coupling to the cartridge, wherein while operably coupled the cartridge and the user device form a system configured to perform Moloney, Fig. 4, [0053]: re-usable component (user device) coupled to cartridge to generate vapor); and 
a registration module configured to (Moloney, [0033]: control circuitry): 
verify the cartridge was linked to the user device by a linking system (Moloney, [0057]-[0058]: Control unit (registration module) contacts a remote server (linking system) regarding a cartridge identifier. Server provides an up-to-date match for the identifier (i.e. verification)); and 
permit operable coupling of the user device and the cartridge responsive to verifying that the cartridge is linked to the user device (Moloney, [0068], [0065]: control system (registration module) performs a control action as a result of a match; control actions include allowing operation of the electronic aerosol provision system to generate vapor (i.e. coupling of the user device and cartridge)).
Regarding claim 2, Moloney discloses further comprising a communications module configured to establish a communications link with an external device (Moloney, [0033]).
Regarding claim 3, Moloney discloses wherein the external device is a server of the linking system or an intermediate device configured to communicate with the linking system (Moloney, [0042]).
Regarding claim 4, Moloney discloses wherein the registration module is configured to send, via the communications link, a request for identifiers of cartridges linked to the user device to the external device (Moloney, [0068]: control system (registration module) sends request for updated control information to remote server (external device); [0043], [0038]: control information comprises identifiers of cartridges
Regarding claim 5, Moloney discloses wherein the registration module is configured to send, via the communications link, a verification request, wherein the verification request includes cartridge information (Moloney, [0057]: control unit (registration module) contacts remote server regarding a cartridge identifier it does not recognize (verification request)).
Regarding claim 6, Moloney discloses wherein the registration module is configured to: receive a verification result generated by the linking system, wherein the verification result is an indication that the cartridge is linked to the user device or an indication that the cartridge is not linked to the user device (Moloney, [0057]: server (linking system) provides an up-to-date match for the identifier (indication that the cartridge is linked to the user device)).
Regarding claim 9, Moloney discloses wherein the item is an e-liquid, the cartridge is an e-liquid cartridge, and the user device is a battery unit, and wherein the registration module is configured to permit operable coupling by enabling a transfer of power from the battery unit to a vaporizing element of the e-liquid cartridge (Moloney, [0053]).
Regarding claim 13, Moloney discloses wherein the communication module is configured for one or more of Internet connectivity and close proximity communication (Moloney, [0056]).
Regarding claim 14, Moloney discloses wherein the external device is an intermediary device (Moloney, Fig. 4).
Regarding claim 15, Moloney discloses wherein the external device is a remote server (Moloney, [0056]
Regarding claim 17, Moloney discloses a method, the method comprising: 
detecting a coupling of a cartridge to a user device (Moloney, [0050]: control unit (user device) receives identifier from a cartridge being engaged to the control unit (user device)); 
performing a verification process for verifying operation of the cartridge with the user device, wherein the verification process comprises verifying the cartridge was linked to the user device by a linking system (Moloney, [0057]-[0058]: Control unit contacts a remote server (linking system) regarding the cartridge identifier.  Remote server (linking system) provides an up-to-date match for the identifier (i.e. verification)); and 
operably coupling the cartridge and the user device responsive to the performed verification process (Moloney, [0068], [0065]: control system (registration module) performs a control action as a result of a match; control actions include allowing operation of the electronic aerosol provision system to generate vapor (i.e. coupling of the user device and cartridge)), the operably coupled cartridge and user device forming a system configured to perform one or more processes that would deplete at least a portion of an item stored in the cartridge (Moloney, [0053]).
Regarding claim 18, Moloney discloses wherein verifying the cartridge was linked to the user device by the linking system comprises: 
comparing cartridge information to a list of cartridge identifiers linked to the user device (Moloney, [0071]: Control unit transmits received cartridge identifier to server (linking system), and server returns the relevant control action to perform for the identifier. Therefore, the server compares and determines the received identifier corresponds to one of its stored cartridge identifiers); and 
determining that the cartridge information corresponds to one of the cartridge identifiers (Moloney, [0071]: Control unit transmits received cartridge identifier to server (linking system), and server returns the relevant control action to perform for the identifier. Therefore, the server compares and determines the received identifier corresponds to one of its stored cartridge identifiers).
Regarding claim 19, Moloney discloses further comprises:
sending a request for verification that the cartridge is permitted to operate with the user device to the linking system (Moloney, [0071]: control unit transmits a received identifier (request for verification) to a remote server (linking system)); and 
receiving a verification result generated by the linking system, wherein the verification result indicates that the user device is permitted to operate with the cartridge or indicates that the user device is not permitted to operate with the cartridge (Moloney, [0071]: server returns the relevant control action to perform (verification result) for the received identifier; [0065]: control actions include allowing or disabling operation of the electronic aerosol provision system).
Regarding claim 20, Moloney discloses further comprising locally registering the cartridge with the user device to enable the verification process (Moloney, [0051]: control unit (user device) maintains a set of stored identifiers (i.e. locally registered cartridges)).
Regarding claim 21, Moloney discloses further comprising authenticating the cartridge before performing the verification process (Moloney, [0061]-[0062]: control system receives identifier with authentication code for authenticating the replaceable component (cartridge) and accesses other information regarding the replacement component (i.e. verification) from a remote server).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Fernando (US 2020/0350773).
Regarding claim 7, Moloney does not explicitly disclose further comprising an adapter configured to be releasably coupled to the user device or the cartridge, wherein the adapter comprises the registration module and the communication module.
However, Fernando disclose further comprising an adapter configured to be releasably coupled to the user device or the cartridge, wherein the adapter comprises the registration module and the communication module (Fernando, [0107]-[0110]: charger (adapter) coupled to battery (user device) of an aerosol-generating device comprises a communication interface and a controller (registration module)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Fernando before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, to Fernando, [0004]).
Regarding claim 22, Moloney discloses further comprising authenticating the device before performing the verification process (Moloney, [0061]-[0062]: control system receives identifier with authentication code for authenticating the replaceable component (cartridge) and accesses other information regarding the replacement component (i.e. verification) from a remote server).
Moloney does not explicitly disclose authenticating the user device.
However, Fernando discloses authenticating the user device (Fernando, [0101]: authenticating a battery (user device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Fernando before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system that authenticates the cartridge as taught by Moloney, to include authenticating the battery (user device) as taught by Fernando by attempting to match the battery identifier to a connected mobile user device.  The motivation for doing so would have been to enable communicating user data, such as preferences, interests, and even music from a mobile user device to the charger in order to facilitate social opportunities for the user, particularly in a public Fernando, [0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Fernando, and further in view of Armstrong et al. (US 2011/0247620), hereinafter Armstrong.
Regarding claim 8, Moloney does not explicitly disclose wherein the user device comprises a crypto element configured to store authentication information, and wherein the registration module is configured to authenticate the user device responsive to the authentication information.
However, Fernando discloses wherein the user device comprises a element configured to store authentication information, and wherein the registration module is configured to authenticate the user device responsive to the authentication information (Fernando, [0101]: charger (registration module) attempts to match (authenticate) the battery identifier retrieved from a battery (user device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Fernando before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, to include utilizing a charger with a communication interface and controller that retrieves the battery identifier from a coupled aerosol generating device as taught by Fernando in order to match the battery identifier to a mobile user device.  The motivation for doing so would have been to enable communicating user data, such as preferences, interests, and even music from the mobile user device to the charger in order to facilitate social Fernando, [0004]).
Furthermore, the combination of Moloney and Fernando does not explicitly disclose a crypto element.
However, Armstrong discloses a crypto element (Armstrong, [0473]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Fernando and Armstrong before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system utilizing a charger that retrieves the battery identifier from the aerosol generating device as taught by Moloney and Fernando, to include utilizing a battery that employs cryptographic techniques as taught by Armstrong.  The motivation for doing so would have been to employ a secure method for preventing the use of counterfeit or non-manufacturer approved batteries (Armstrong, [0473]).

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ampolini et al. (US 2014/0096782), hereinafter Ampolini.
Regarding claim 16, Moloney discloses the registration module is configured to receive the authentication information and authenticate the cartridge responsive to the authentication information prior to verifying the cartridge is linked to the user device (Moloney, [0061]-[0062]: control system (registration module) receives identifier with authentication code for authenticating the replaceable component (cartridge) and accesses other information regarding the replacement component (i.e. verification) from a remote server).

However, Ampolini discloses wherein the cartridge comprises a crypto element, wherein the crypto element is configured to store authentication information (Ampolini, [0092]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Ampolini before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system comprising a control unit and a cartridge as taught by Moloney, to include utilizing a cartridge with a crypto chip as taught by Ampolini.  The motivation for doing so would have been to facilitate executing an authentication procedure between the control body portion and the cartridge of the aerosol delivery device (Ampolini, [0092]).
Regarding claim 23, Moloney discloses affixing a machine readable representation of the electronic identifier to an exterior portion of the cartridge or an exterior portion of a packaging for the cartridge (Moloney, [0054]: bar code on cartridge).
Moloney does not explicitly disclose further comprising: requesting an electronic identifier from a crypto element of the cartridge.
However, Ampolini discloses further comprising: requesting an electronic identifier from a crypto element of the cartridge (Ampolini, [0091]-[0092], [0100]: issuing a challenge for manufacturing information (identifier) from the crypto chip of a cartridge).
Ampolini, [0092]).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Ampolini, further in view of Woodbine et al. (US 2020/0046032), hereinafter Woodbine, and further in view of Anderson et al (US 2021/0011446), hereinafter Anderson.
Regarding claim 24, Moloney discloses further comprising: obtaining cartridge information of the cartridge responsive to scanning the machine readable representation of the electronic identifier (Moloney, [0054]).
Moloney and Ampolini do not explicitly disclose obtaining purchaser information responsive to scanning an identification card; and sending the purchaser information and the cartridge information to the linking system.
However, Woodbine discloses 
obtaining cartridge information of the cartridge responsive to scanning the machine readable representation of the electronic identifier (Woodbine, [0061]: reading an identification code from a cartridge using lasers); 
Woodbine, [0048]: recording user (purchaser) information); and 
sending the purchaser information and the cartridge information to the linking system (Woodbine, [0049]: transmitting the user (purchaser) information to a central server (linking system); [0061]: transmitting the identification code (cartridge information) to the central server (linking system)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini and Woodbine before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney and Ampolini, to include transmitting user (purchaser) and cartridge information to a server as taught by Woodbine.  The motivation for doing so would have been to utilize the server for managing, logging, tracking and/or monitoring the concentrate usage of the user (Woodbine, [0004]).
Furthermore, the combination of Moloney, Ampolini and Woodbine does not explicitly disclose responsive to scanning an identification card.
However, Anderson discloses obtaining purchaser information responsive to scanning an identification card (Anderson, [0267]: user swipes a valid government-issued ID through a card reader).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, Woodbine and Anderson before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system that transmits user (purchaser) information to a server as taught by Moloney, Ampolini and Woodbine, to include obtaining the user (purchaser) information via a card reader as Anderson, [0267]).
Regarding claim 25, Moloney and Ampolini do not explicitly disclose further comprising: receiving, at the linking system, the purchaser information and the cartridge information; and linking the cartridge to the purchaser responsive to the purchaser information and the cartridge information.
However, Woodbine discloses further comprising: 
receiving, at the linking system, the purchaser information and the cartridge information (Woodbine, [0049]: transmitting the user (purchaser) information to a central server (linking system); server generates a user profile based on the user information; [0061]: transmitting the identification code (cartridge information to the central server (linking system)); and 
linking the cartridge to the purchaser responsive to the purchaser information and the cartridge information (Woodbine, [0061]: central server provides dosage information based on the user profile (purchaser information) corresponding to the identification code (cartridge information)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Ampolini, and Woodbine before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney and Ampolini, to include transmitting user and cartridge information to a server that correlates the information as taught by Woodbine.  The motivation for doing so Woodbine, [0004]).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Fernando, further in view of Wu (US 2016/0269375), and further in view of Anderson.
Regarding claim 26, Moloney does not explicitly disclose further comprising: obtaining battery unit information responsive to scanning a machine readable representation of an electronic identifier of a battery unit; obtaining purchaser information responsive to scanning an identification card; and sending the purchaser information and the battery unit information to the linking system.
However, Fernando discloses further comprising: obtaining battery unit information responsive to scanning a machine readable representation of an electronic identifier of a battery unit (Fernando, [0050]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney and Fernando before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney, to include a code on the battery of the aerosol-generating device that can be read by a barcode reader as taught by Fernando in order to facilitate matching the battery identifier to a connected mobile user device.  The motivation for doing so would have been to enable communicating user data, such as preferences, interests, and even music from a mobile user device to the charger in order to facilitate social opportunities Fernando, [0004]).
Furthermore, the combination of Moloney and Fernando does not explicitly disclose obtaining purchaser information responsive to scanning an identification card; and sending the purchaser information and the battery unit information to the linking system.
However, Wu discloses 
obtaining battery unit information (Wu, [0022]);
obtaining purchaser information (Wu, [0029]); and 
sending the purchaser information and the battery unit information to the linking system (Wu, [0043]: user identification information (purchaser information) and serial number of the battery are stored in a cloud server (linking system)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Fernando and Wu before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney and Fernando, to include transmitting user (purchaser) and cartridge information to a server as taught by Wu.  The motivation for doing so would have been to utilize the server as a cost-effective authentication system (Wu, [0003]-[0005]).
Furthermore, the combination of Moloney, Fernando and Wu does not explicitly disclose responsive to scanning an identification card.
However, Anderson discloses obtaining purchaser information responsive to scanning an identification card (Anderson, [0267]: user swipes a valid government-issued ID through a card reader).
Anderson, [0267]).
Regarding claim 27, Moloney and Fernando do not explicitly disclose further comprising: receiving, at the linking system, the purchaser information and the battery unit information; and linking the battery unit to the purchaser responsive to the purchaser information and the battery unit information.
However, Wu discloses further comprising:
 receiving, at the linking system, the purchaser information and the battery unit information (Wu, [0043]: user identification (purchaser) information and battery serial number are stored in the cloud server (linking system)); and 
linking the battery unit to the purchaser responsive to the purchaser information and the battery unit information (Wu, [0043]: user identification (purchaser) information is bound with the serial number of the battery).
It would have been obvious to one of ordinary skill in the art, having the teachings of Moloney, Fernando and Wu before him or her before the effective filing date of the claimed invention, to modify an aerosol provision system as taught by Moloney and Fernando, to include transmitting user (purchaser) and cartridge Wu, [0003]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESA M KENNEDY/Examiner, Art Unit 2458